Citation Nr: 1547382	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  09-08 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for a bilateral hip condition.  

2.  Whether new and material evidence has been submitted to reopen a claim for a left knee and left leg condition.  

3.  Entitlement to service connection for a bilateral hip condition.  

4.  Entitlement to service connection for a left knee and left leg condition.  

5.  Entitlement to service connection for a left shoulder disability.  

6.  Entitlement to service connection for a back disability.  

7.  Entitlement to an evaluation in excess of 20 percent for a right ankle disability.  

8.  Entitlement to a total disability rating based upon individual unemployability ("TDIU").  
REPRESENTATION

Appellant represented by:	Oliver Jahizi, Esq.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1975 to May 1979.  

This claim comes to the Board of Veterans Appeals (Board) from a June 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

This claim was previously before the Board in October 2013, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording the Veteran a hearing before a Veterans Law Judge.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified at a hearing before the Board in July 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The issues of a right ankle disability, hip condition, left knee condition, left leg condition, left shoulder disability, back disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An un-appealed February 2005 rating decision denied service connection for a hip condition, and a left knee and leg condition. 

2.  Since the February 2005 rating decision, evidence that is new which relates to an unestablished fact necessary to substantiate the claims of service connection for a hip condition, and left knee and leg condition, which is neither redundant, and which raises a reasonable possibility of substantiating the claim has been received.  


CONCLUSIONS OF LAW

1.  An un-appealed February 2005 rating decision denying service connection for a hip condition, and left knee and left leg condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2015).

2.  New and material evidence has been received with respect to the claim of entitlement to service connection for a hip condition, and a left knee and left leg disability; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen a claim for service connection for a bilateral hip condition, and a left knee and left leg condition that was previously denied by the RO.  For the reasons that follow, the Board concludes that the prior denial is final, that new and material evidence has been received and that reopening is warranted.  

In March 2004, the Veteran filed a claim for service connection for hip imbalances and left leg and left knee pain that he believed were secondary to his service connected right ankle disability.  Specifically, he stated that because one leg is shorter than the other and the fact that he has been compensating on his left leg due to his right ankle pain, he now has a bilateral hip, left knee and left leg disability.  The RO denied the Veteran's claim because there was no evidence a disability.  The Veteran was requested to submit evidence of a current disability and he failed to comply with the RO's request.  The Veteran was provided notice of the adverse decision and of his procedural and appellant rights in a February 2005 letter.  He submitted a notice of disagreement.  In June 2005, the Veteran withdrew his desire to appeal the decision from February 2005.  The Veteran submitted additional evidence to support his claim and the RO issued a Statement of the Case in March 2006.  The Veteran never sent a substantive appeal upon receipt of the Statement of the Case.  The February 2005 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened and considered on the merits unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence received since the February 2005 rating decision includes statements date in March 2014, March 2015, and July 2015 from the Veteran's private physician, Dr. Fok, stating that his bilateral hip and left knee conditions were caused by his service connected ankle disability.  Further, the Veteran testified at his July 2015 hearing and discussed his contentions to why his left leg and bilateral hip condition was caused by his service connected right ankle disability. 

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The statement from the Veteran's private doctor is all new and material as this evidence was not previously of record and it addresses the grounds of the prior final denial and raises a reasonable possibility of substantiating the claims of service connection for a bilateral hip condition, left knee and left leg condition.  

Consequently, reopening the Veteran's claims of service connection for a bilateral a bilateral hip condition, left knee and left leg condition is warranted.  38 C.F.R. § 3.156.








ORDER

The claim of service connection for a bilateral hip condition is reopened; the appeal is granted to this extent only.  

The claim of service connection for a left leg and left knee condition is reopened; the appeal is granted to this extent only.  


REMAND

The Veteran has asserted entitlement to service connection for a back and shoulder disability, as well as a bilateral hip condition and a left leg condition.  Specifically, he asserts that his bilateral hip condition, left leg condition, and back and shoulder disabilities were caused by his service connected right ankle disability.  

The Veteran has been diagnosed with degenerative disc disease and severe spinal stenosis of the lumbar spine.  He also was diagnosed with status post acromioclavicular arthroplasty, left shoulder.  The Veteran has not been diagnosed with a left leg or bilateral hip condition.  

A review of the Veteran's file reveals that the Veteran had a work place injury in April 2004.  Documents from a Dr. Gleiberman, dated June 2005, related to his worker's compensation claims state that on April 21, 2004, while the Veteran was working as sales service technician for Western Extermination, Co. at a job site at People Sausage Company, he stated that he was walking in the work area and apparently there was some fluid on the floor and the floor was slippery.  He describes having his left foot slip out from under him.  He tried to reach forward and grab a rack with his left hand to keep from falling.  He was able to grab the rack, but the rack was on wheels, so it moved.  He ended having the rack strike him in his face which broke his glasses and cut his face.  He went down to the ground and struck his left knee on the ground and then fell on his back.  There were about 4 to 5 workers in the area.  The injury was witnessed, he was able to get up himself, and he noted that there was fluid all over his pants.  He got up, went to the office and was told to go to the company clinic at Temple Medical Center in Los Angeles.  Upon arrival he complained of pain in his left shoulder, his left knee, and back and x-rays were taken of his left knee, left shoulder and back.  He was told he had no fracture, was given a prescription and returned the work the following day.  

The industrial clinic at his employer recommended physical therapy and he was given therapy three times per week; to include electrical stimulation, massage and ultrasound, but no exercises.  He felt that the therapy was not helping and so one day he received a cortisone injection to the left shoulder.  The Veteran was sent home due a reaction from the cortisone.  

After some time, the Veteran was referred to Dr. Schiffman, an orthopedic surgeon and had his shoulder evaluated.  He was not evaluated for either his knee or his back.  Dr. Schiffman referred the Veteran to a chiropractor, Dr. David Starr, for physical therapy three times per week.  This lasted 4-6 weeks, and subsequently he was scheduled for surgery.  The Veteran had surgery in September 2005 and then continued physical therapy.  It was noted in May 2005, his right knee appears to be "pretty much ok" and that his low back, which was better at the time of the first evaluation with Dr. Schiffman, began hurting about 2-3 months prior for no apparent reason.  The Veteran stated that he asked Dr. Schiffman in a visit on May 31, 2015, to look at his back and give him some treatment.  However, Dr. Schiffman stated that he would have to report the injury and that he would need authorization for treatment.  The Veteran specifically denied any problems with his shoulder or his back in the past.  

At the time of his June 2005 appointment with Dr. Gleiberman, he stated that his main problem was shoulder pain and low back pain.  A review of his past medical history did not reveal any injuries or complaints of shoulder, hip, back or left leg disabilities prior to the accident.  

Upon physical examination, he had normal range of motion of his neck and no sensory defects in the upper extremities.  The left shoulder was tender to palpation, a slight limitation of internal and external rotation on the left compared to the right, and no obvious sign of instability.  Examination of his back revealed evidence of old Osgood-Schlatter's disease with prominent tibia tubercle bilaterally but non tender.  The Veteran had full range of motion of both knees.  His left knee showed no joint line tenderness, no effusion, the patella was not ballotable and non-tender, anterior drawer test was negative, no posterior sag or recurvatum was present, no varus or valgus instability in either full extension or 30 degrees of knee flexion, and the examiner concluded that the left knee was unremarkable.  It was noted that he complained of back pain with internal rotation of the left hip, but there was no apparent loss of motion.  

A review of his past medical records did not reveal any complaints of back, shoulder, left leg, left knee, or bilateral hip conditions or treatment for such.  A note from Dr. Schiffman dated May 2004, states that the Veteran complained of slipping and falling, striking both knees, immediate pain on left side and left shoulder.  Injury was noted to left shoulder and bilateral knees.  A report from Dr. Taherpour from April 2004 states the Veteran was "radiographically unremarkable lumbosacral spine."  For the left shoulder, "there is no acute fracture or subluxation.  The glenohumeral articulation is normal.  The acromioclavicular joint appears normal.  There are no dystrophic soft tissue calcifications seen."  Impression was no acute fracture or subluxation.  X-rays of the knees were unremarkable, "there are no gross abnormalities noted."  A report of Temple Medical Center dated April 21, 2004, states that the Veteran had contusion of the knees, abrasion of left side of face, sprain/strain to lumbosacral spine, and contusion of left shoulder.  There are additional follow up treatment notes from Dr. Schiffman that continue until March 2005.  

The last treatment note from Dr. Schiffman states, status post contusion of face-resolved, status post contusion of left shoulder, type II acromion with AC spur left shoulder (pre-existing), status post probably decompression and surgery left shoulder, sprained lumbosacral spine secondary to industrial injury-resolved, degenerative arthritis of the spine (pre-existing and non-industrial), and contusion right knee secondary to industrial injury-resolved.  

As evidence to support his claim, the Veteran submitted letters from Dr. Fok.  In a letter dated March 2014, Dr. Fok states that after completing examinations of the Veteran, it is his professional opinion that his back conditions are more likely than not a result of his right ankle condition.  Dr. Fok treats the Veteran for multi-levels degenerative disc disease of the lumbar spine, severe spinal stenosis and lumbar radiculitis of the lumbar spine.  Another letter from Dr. Fok dated March 2015, states that he has been treating the Veteran since early 2010 for his lumbar spine.  Dr. Fok states that after reading the Veteran's medical record, he notes no documentation that physical therapy or whirlpool treatment was ever given to the Veteran in service.  Dr. Fok concludes that in his opinion it is more likely than not that the Veteran's current condition of low back pain, bilateral hip condition, right leg condition and left shoulder disability are all caused by the breaking of his right ankle in service and not receiving proper care, including physical therapy, during his military service.  It is noted that the Veteran does not have a claim for a right leg condition.  Dr. Fok provides one more statement dated July 21, 2015 that discusses the Veteran's condition. 

The Veteran has not been provided an examination for his various disabilities and complaints and the Board finds that one is warranted.  The Veteran has also asserted entitlement to an increased evaluation for his service connected right ankle disability, currently rated as 20 percent disabling.  As such, the Board is remanding the Veteran's service connection claims and increase rating claim for further development.  

Upon examination, the examiner is asked to review the Veteran's medical records, specifically his in-service records and post-service records, to include treatment records and statements made regarding his workers' compensation claim.  The examiner is asked to state all of the Veteran's current diagnoses, including whether he has a disability of the bilateral hips, left leg or left knee.  The examiner is asked to provide and opinion and rationale regarding the causation of the Veteran's currently diagnosed disabilities and whether they are secondary to his service connected right ankle disability.  The examiner is also asked to specifically comment on the statements made by Dr. Fok regarding causation, the treatment notes from Dr. Schiffman and Dr. Gleiberman regarding the Veteran's workplace injury.  

The examiner is also asked to evaluate the current severity of the Veteran's bilateral ankle disability.  

The Veteran has also filed a claim for TDIU.  However, the Board finds his claim of TDIU to be inextricably intertwined, and thus will wait for the outcome of his increased evaluation examination, his service connection examination, and potential TDIU examination, prior to making a decision on this issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for a VA orthopedic examination for the purposes of determining the nature and etiology of any diagnosed back, bilateral hip, left leg, left knee, and left shoulder disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to the following:

a.  Does the Veteran have a current diagnosis of a back, hip, left leg, left knee or left shoulder disability?  

b.  If the answer to (a) is yes, is the Veteran's current diagnosed disability at least as likely as not (a 50 percent or greater probability) caused by his service connected right ankle disability.  

When providing the opinion and rationale to the above listed questions, the examiner is asked to specifically comment on the following: 

a.  Did the Veteran's service connected right ankle disability make him more susceptible to falling on a liquid at his place of work? 

b.  Did the lack of physical therapy in service for his right ankle cause the Veteran's currently diagnosed disabilities?  

The examiner must comment on statements made by the workers' compensation insurer and Dr. Gleiberman regarding the Veteran's degenerative disc disease, the opinion that it pre-existed the accident and was not caused by the accident and statements by Dr. Fok that the Veteran's back disability, shoulder disability, bilateral hip condition and leg conditions are all caused by the Veteran's service connected ankle disability.  

A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  The RO/AMC shall schedule the Veteran for a VA orthopedic examination for the purposes of determining the current severity of the Veteran's service connected right ankle disability.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to the following: 

a.  Offer specific findings as to the range of motion of the right ankle, as well as whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the Veteran's service-connected disability.  If any of the above is observed, the examiner should specifically comment on whether the Veteran's range of motion is affected, and if possible, provide the additional loss of motion in degrees.  If there is clinical evidence of pain on any motion, the examiner should indicate the point at which pain begins. 

b.  Please opine as to the effect of the Veteran's ankle disability on his ability to engage in physical activity and his ability to work.

c.  Identify all impairment associated with the Veteran's ankle disability, including any associated neurological impairment.

A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Then the AOJ should schedule the Veteran for a TDIU examination.  The examiner must be provided with the entire claims file, including a copy of this REMAND, and a list of the Veteran's service-connected disabilities.  The examination report should reflect that a review of the claims file was completed.  The examiner should evaluate all of the Veteran's service-connected disabilities. 

After completing an examination of the Veteran, and reviewing the record, the VA physician should discuss what functional limitations the Veteran experiences as a result of the cumulative effect of his service-connected disabilities and what impact, if any, these have on the Veteran's occupational functioning.  The examiner should describe if and how the Veteran's service-connected disabilities might impact his ability to perform sedentary, light-duty, and labor-intensive employment.  A rationale, which considers the clinical and lay evidence of record, should accompany any opinion(s) provided in the report.

4.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


